689 N.W.2d 234 (2004)
PEOPLE
v.
RODRIGUEZ
No. 124776.
Supreme Court of Michigan.
December 9, 2004.
SC: 124776, COA: 249262.
By order of March 26, 2004, the prosecuting attorney was directed to file a supplemental answer to defendant's application for leave to appeal. On order of the Court, the answer having been filed, the application for leave to appeal is again considered, and it is DENIED because we are not persuaded that the questions presented should be reviewed by this Court.
CAVANAGH and KELLY, JJ., would hold this case in abeyance for Kowalski v. Tesmer, cert. gtd. ___ U.S. ___; 124 S.Ct. 1144; 157 L.Ed.2d 1041 (2004).